Citation Nr: 1633041	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-12 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a concussion for accrued benefits or substitution purposes.

2.  Entitlement to service connection for residuals of a lung disorder, to include bronchiectasis for accrued benefits or substitution purposes.  

3.  Entitlement to service connection for a cardiac disorder, to include arteriosclerotic heart disease (ASHD) with angina pectoris for accrued benefits or substitution purposes.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) for accrued benefits or substitution purposes.  

5.  Entitlement to service connection for erectile dysfunction for accrued benefits or substitution purposes.

6. Entitlement to special monthly pension based on the need for aid and attendance for accrued benefits or substitution purposes.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to August 1945.  He died in September 2011.  He received several decorations, including the Purple Heart medal.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and  a November 2009 rating decision of the Nashville, Tennessee RO.  

In November 2011, the appellant requested that she be substituted for the Veteran as the appellant in his pending appeal.  38 U.S.C.A. § 5212A (West 2014).  The RO has allowed for the appellant's substitution in the Veteran's case.  

The Board previously remanded this matter for additional development in August 2013.  The development included issuing a Statement of the Case with respect to the issue of entitlement to service connection for the cause of the Veteran's death.  The development included obtaining VA medical opinions with regard to the claims for service connection for PTSD and service connection for bronchiectasis.  The requested development has been completed, and the Board finds that there has been substantial compliance with the August 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

The appellant did not file a timely substantive appeal with respect to the claim for service connection for the cause of the Veteran's death.  Accordingly that issue is not in appellate status and is not currently before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a lung disorder, to include bronchiectasis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his lifetime, the Veteran was not diagnosed with concussion residuals.  

2.  Resolving reasonable doubt in the appellant's favor, PTSD was related to the Veteran's combat service.  

3.  During the Veteran's lifetime, there was no competent evidence of erectile dysfunction.

4.  The Veteran's disabilities rendered him helpless or so nearly helpless that he required the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a concussion are not met for accrued benefits or substitution purposes. 38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 U.S.C.A. § 3 .303 (2015).

2.  The criteria for service connection for PTSD have been met for accrued benefits or substitution purposes. 38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for erectile dysfunction have not been met for accrued benefits or substitution purposes.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

4.  The criteria for special monthly pension based upon the need for regular aid and attendance of another person have been met for accrued benefits or substitution purposes.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2015). 

A September 2013 letter advised the appellant of the information and evidence required to substantiate the claims for service connection for residuals of concussion, service connection for a respiratory disorder, service connection for coronary artery disease and service connection for a psychiatric disorder, all for accrued benefits or substitution purposes.  The notice included provisions for disability ratings and for the effective date of the claims. 

The Board is also satisfied VA has made reasonable efforts to assist the appellant.   The information and evidence that has been associated with the claims file includes the Veteran's service treatment records and relevant post-service VA and private treatment records.  The Board notes that the Veteran's personnel records were destroyed in the 1973 fire at the National Personnel Records Center.  In cases such as this, where the veteran's service records are unavailable through no fault of the claimant, there is a heightened obligation to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

A VA medical opinion was not obtained with regard to the claims for service connection for concussion and service connection for erectile dysfunction.  An examination is not necessary to decide the claims because, there is no competent evidence that the Veteran was diagnosed with those disabilities.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the favorable disposition of the claims for service connection for PTSD and entitlement to special monthly compensation based on aid and attendance, further discussion of VA's duties to notify and assist is not necessary.  

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2015). 

Bronchiectasis and cardiovascular-renal disease are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to those claims.  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Residuals of concussion, acquired psychiatric disorders, such as PTSD and other than psychoses, and erectile dysfunction are not listed as a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to those claims. 

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b)  and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable. This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as bronchiectasis and cardiovascular-renal disease, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102  (2015).

Service Connection for Residuals of Concussion

In the service connection claim dated in October 2009, the Veteran asserted that he sustained a concussion when he was in Normandy.  In statements in support of his claim, the Veteran stated that he had headaches since his concussion during service.  

Based on the Veteran's lay statements, the Board finds that the Veteran incurred a concussion during active duty service.  

The August 1945 separation examination noted a normal neurological evaluation.   No concussion residuals were noted on the separation examination.  

Post-service treatment records do not reflect complaints or diagnoses of residuals of a concussion.  

In statement in support of his claim, the Veteran asserted that his concussion residuals consisted of headaches.  The Veteran's statements provide competent and credible evidence that he experienced headaches; however, the issue of a nexus between an injury in service and his headache symptoms is beyond the capability of a layperson.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board finds that competent evidence of a disability manifested by concussion residuals has not been shown.  Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110  to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141   (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a concussion.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for PTSD 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

The Veteran had active service from August 1943 to August 1945.   Combat stressors are acknowledged, based upon the Veteran's combat service.   

A hospital admission report dated in July 1944 noted an admission diagnosis of "psychoneurosis"  was noted.  Treatment records from that hospitalization are not in evidence.  

A private treatment record dated in 1975 reflects that the Veteran complained of being "very nervous."  No psychiatric diagnosis was noted.

VA treatment records dated in 2006 reflect a negative screening for PTSD.  

The Veteran had a VA examination in December 2008.  The examiner noted that the Veteran had combat stressors in service.  The examiner noted that the Veteran was involved in heavy combat and saw many soldiers killed and wounded.  The examiner opined that that the Veteran did not meet the criteria for a PTSD diagnosis.  The examiner explained that the Veteran did not have symptoms meeting the criteria for a diagnosis of PTSD.  The examiner reasoned that PTSD screenings in 2005 and 2007 were negative.  

A VA outpatient record dated in June 2010 shows that the Veteran reported a history of PTSD issues.  A PTSD screening was positive.  He reported that he was a medic at Normandy and had PTSD related to that time of service, worse at some times than others.

A September 2011 VA examination for housebound status noted a diagnosis of  "severe PTSD."  

In November 2013, a VA psychologist reviewed the claims file and provided a medical opinion.  The examiner indicated that a typed statement in the Veteran's claims file noted thoughts of the Battle of the Bulge.  The Veteran mentioned being bombed, and he reported having nightmares about bodies.  

The examiner noted that a treatment record dated in July 1944 showed an admitting diagnosis of psychoneurosis, unspecified.  The examiner stated that the notation indicated  that it was an outpatient visit.  In a 1984 treatment record, the Veteran reported a history of a "breakdown" in 1944.  The examiner indicated that he could not comment on that record due to a lack of specificity.  

The examiner noted that the Veteran had negative PTSD screenings in September 2005, July 2006, and April 2007.  He had his first nursing assessment indicator for PTSD in July 2010 and also had a positive PTSD screen in September 2010.  A nursing assessment dated in August 2011 noted "no issues" related to PTSD.  The examiner indicated that she did not locate the housebound examination that showed a diagnosis of PTSD.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner noted that the Veteran reported nightmares and intrusive recollections.  However, the examiner noted that the Veteran did not have hyperarousability or numbing symptoms and therefore did not meet the criteria for an Axis I diagnosis.  

The Board has considered the conflicting medical opinions and finds the evidence at least in equipoise as to whether the Veteran had PTSD as a result of combat stressors.  There is evidence of treatment for psychoneurosis during service.  VA treatment records show that negative screenings for PTSD were noted in 2005 and 2007.  However, subsequently, the Veteran complained of PTSD related to his experiences as a combat medic.  The Veteran had positive PTSD screenings in 2010 and 2011 and a diagnosis on a housebound examination in September 2011.  In light of the foregoing and resolving all reasonable doubt in the appellant's favor, service connection for PTSD is warranted.  

Service Connection for Erectile Dysfunction

Service treatment records do not reflect complaints or findings of erectile dysfunction.  The separation examination noted a normal clinical evaluation of the genitourinary system.  

Post-service treatment records are negative for complaints or diagnoses of erectile dysfunction.  There is no evidence showing that erectile dysfunction was diagnosed during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, the diagnosis of erectile dysfunction falls outside the realm of common knowledge of a lay person.  

The Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  There evidence does not reflect that the Veteran was diagnosed with erectile dysfunction.   Accordingly, service connection for erectile dysfunction may not be granted.   See Gilpin and Brammer, supra. Therefore, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Special Monthly Pension

Special monthly pension at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a) (2015).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).  The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996). 

The criteria for determining whether a Veteran is in need of the aid and attendance of another person may be met if he or she is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

A Veteran receiving non-service-connected pension may receive housebound-rate special monthly pension if he has a disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17 ) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. 
§ 1521(e)  (West 2014); 38 C.F.R. § 3.351(d) (2015). 

A Veteran will be determined to be permanently housebound when he or she is substantially confined to his or her house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502(c)  (West 2014); 38 C.F.R. § 3.351(d)(2) (2015).

VA treatment records dated in October 2008 reflect that the Veteran complained of impaired mobility.  

In a written statement dated in January 2009, the Veteran noted that he could not do anything.  He stated that his wife had to help him with bathing and dressing.

In September 2011, the Veteran had a VA examination for housebound status.  The examiner noted diagnoses of pancreatic cancer, metastatic to the lungs, severe heart disability, including congestive heart failure and severe PTSD.  The examination indicated that the Veteran was able to feed himself.  The Veteran was not able to prepare his own meals.  He required assistance in bathing and attending to hygiene needs.  

Based on the evidence of record, the Board finds that the Veteran was in need of the regular aid and attendance of another person. The Veteran was not in a nursing home and was not blind or nearly so blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of his visual field to five degrees or less.   The Veteran was not bedridden.   The September 2011 VA examination indicates that the Veteran had the need for aid and assistance.  The examination noted that the Veteran required assistance with hygiene needs and bathing.  The examination noted that the Veteran required assistance with daily care due to upper extremity weakness. 

Therefore, resolving doubt in the appellant's favor, the Board finds that the Veteran was in need of the regular aid and attendance of another person due to his conditions.  Accordingly, entitlement to SMP based upon the need for the regular aid and attendance of another person was established. 38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for residuals of concussion for accrued benefits or substitution purposes is denied.

Service connection for PTSD for accrued benefits or substitution purposes is granted.  

Service connection for erectile dysfunction for accrued benefits or substitution purposes is denied.  

Entitlement to SMP based upon the need for the regular aid and attendance of another person for accrued benefits or substitution purposes is granted, subject to the laws and regulations governing the payment of monetary awards.
REMAND

Service Connection for a Lung Disorder

In August 2013, the Board remanded the claim to obtain a medical opinion regarding the diagnoses of bronchiectasis and hemoptysis.  The examiner was requested to identify any respiratory  disability present at any time prior to the Veteran's death.  The examiner was asked to provide an opinion as to whether a respiratory disability had its onset in service or was otherwise related to service.  

An opinion from a pulmonary specialist was obtained in November 2013.  The examiner reviewed the claims file and addressed the medical records in detail.  The  examiner opined that the diagnosis of bronchiectasis was disputed.  The examiner opined that, since the diagnosis of bronchiectasis was in error, it could not be linked to service.  The examiner opined that it follows that hemoptysis could not be related to a service-related illness.  

A report of a June 2007 CT scan noted significant infiltrative changes in the right lower lung, some old granulomatous calcified disease, mediastinal lymphadenopathy of questionable significance and some bronchiectatic changes as well.  While the 2013 examiner did address the diagnosis of bronchiectasis, he did not specifically comment on the other findings such a infiltrative changes in the right lower lung and old granulomatous calcified disease.  The Board finds that a remand is warranted to obtain an addendum opinion from the examiner addressing the other findings noted on the June 2007 CT report.

Service Connection for Cardiovascular Condition

In a March 2009 statement, the Veteran indicated that he was wounded in the Battle of the Bulge and received treatment for hemorrhage.  A hospital admission card dated in June 1944 reflects a diagnosis of hemorrhage.  Treatment records from the June 1944 hospital admission are not in evidence.  Service treatment records reflect that a normal cardiovascular examination was noted upon separation in August 1945.

A March 2009 buddy statement from W.W. noted that the Veteran was treated for heart problems and fluid buildup after he returned to the United States from France.  

Post-service treatment for a cardiovascular disability is first shown in 1974.  VA outpatient treatment records dated in 1974 noted a complaint of angina by history.  The Veteran was diagnosed with angina pectoris.  The Veteran reported that he was told that he had a mild coronary in 1955.  A VA treatment record dated in 1985 reflects that the Veteran had a cardiac catheterization.  VA outpatient records from 2007 to 2009 reflect that diagnoses of atherosclerotic cardiovascular disease and congestive heart failure were noted.   In light of the foregoing, the  Boards finds that a remand is warranted to obtain a medical opinion addressing the etiology of a cardiac disability.    

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the November 2013 pulmonary examiner for an addendum opinion.  If that examiner is not available, the opinion should be completed by another physician.  The claims folder should be provided to the examiner for review.  The examination report should indicate that the claims file was reviewed.

After a review of the claims file, the examiner should provide an opinion as to whether any diagnosed respiratory disability is at least as likely as not ( 50 percent or greater likelihood) related to service.  

Specifically, the examiner should address the findings noted on the report of the June 2007 CT of the chest other than bronchiectasis.  The examiner should indicate whether any of the diagnoses noted in the June 2007 report are related to active service, including right infiltration of the right lung noted during service in July 1945.  

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation, the examiner should state why it is not possible to provide an opinion.  

2.  Obtain an opinion from a cardiologist regarding the etiology of the claimed cardiac disability.  The claims file should be provided for the examiner's review, and the review of the claims file should be noted in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as  not ( 50 percent or greater likelihood) that any diagnosed cardiac disorder was related to service, manifested during service or manifested to a compensable degree within one year after discharge from active service in August 1945.  

The examiner should consider the hospital record showing that the Veteran was hospitalized for hemorrhage in June 1944 and the March 2009 lay statement from W.W., which indicated that the Veteran was treated for heart problems and fluid build-up when he returned to the U.S. after service. 

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation, the examiner should state why it is not possible to provide an opinion. 

3.  Following the completion of the requested actions, readjudicate the claims.  If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


